Citation Nr: 1646669	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  06-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to July 1959 with additional service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a February 2008 decision, the Board denied service connection for a low back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court granted a joint motion for remand.  The parties agreed the Board failed to provide an adequate statement of reasons and bases for its determination that a VA medical examination was not required to fulfill VA's duty to assist.

In December 2009, the Board remanded this matter so the Agency of Original Jurisdiction (AOJ) could schedule an examination to obtain a VA opinion regarding the Veteran's service connection claim for a low back disability.  VA provided an examination in February 2011, and the matter was returned to the Board.

In August 2013, the Board remanded this matter so the AOJ could assist the Veteran with the obtainment of outstanding treatment records.  This matter was recertified to the Board in March 2016.


FINDING OF FACT

The Veteran's current low back disability did not manifest within one year of his separation from service and is not otherwise the result of a disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2004.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All available VA and service treatment records have been associated with the claims file.  VA attempted to obtain potentially relevant records from the Social Security Administration (SSA), but a July 2015 response from SSA indicates all records related to the Veteran's application for benefits with that agency have been destroyed.  Thus, further efforts to obtain SSA records would be futile.  The Veteran has submitted additional private treatment records related to his claimed low back disability.  Pursuant to the Board's August 2013 remand, the AOJ solicited a release from the Veteran to obtain additional private treatment records regarding a 2010 back surgery.  The AOJ asked the Veteran to complete and return a VA Form 21-4142 (Authorization to Disclose Information to the Department of Veterans Affairs) and a VA Form 21-4142a (General Release for Medical Provider Information to the Department Of Veterans Affairs).  The Veteran returned a completed VA Form 21-4142 in July 2015, but not a VA Form 21-4142a.  As such, the AOJ determined it did not have the requisite information to obtain the records related to the Veteran's 2010 back surgery.  In October 2015, the AOJ informed the Veteran it would be unable to obtain the outstanding private treatment records unless he returned a completed VA Form 21-4142a.  The Veteran did not respond to the AOJ's second request for this release; therefore, the Board finds VA has fulfill its duty to assist by making reasonable efforts to obtain the outstanding private treatment records.  See 38 C.F.R. § 3.159(c)(1)(i) (indicating the claimant must cooperate fully with VA's reasonable efforts to obtain relevant records that are not in federal custody).

VA provided an adequate examination regarding the Veteran's claim in February 2011.  The Board acknowledges the November 2016 argument submitted by the Veteran's representative in which he asserts the February 2011 VA opinion is inadequate because the examiner did not "discuss and consider more fully the several lay statements regarding the persistent symptoms of symptoms suffered by [the Veteran] since the in-service injury."  Yet, the February 2011 examiner clearly considered and discussed the Veteran's lay reports of an in-service injury, as well as his reports of continuous symptoms since separation from service.  An examiner is not required to comment on every facet of an examination or meet a reasons and bases requirement.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  The Board recognizes the Veteran may disagree with the opinion of the February 2011 examiner, but this does not vitiate the probative value of the opinion.  The February 2011 VA examiner considered an accurate factual history of the claimed disability and provided an adequate rationale to support his opinion that the disability is not the result of a disease or injury in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  While the Veteran is competent to report observable symptoms like back pain, he does not possess the requisite skill or training to address more complex medical questions such as the etiology or causation for medical conditions that are beyond lay observation like degenerative disc disease, spondylolisthesis, and lumbar stenosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The February 2011 examiner, an expert in this field, considered all the evidence regarding a potential nexus to service and determined the current disability more likely resulted from post-service factors.  Thus, the Board finds VA has fulfilled its duty to assist with respect to the provision of an examination regarding the Veteran's claim for low back disability.

The Board notes the Veteran's representative submitted a March 2016 argument that references several documents that are not associated with the Veteran's claims file, to include alleged positive February 2002 and February 2004 opinions from G.W., M.D., as well as a negative September 2012 independent expert medical opinion.  The Veteran did not file his claim until July 2004, and VA has not obtained an IME opinion regarding this claim.  None of these documents were mentioned in a subsequent argument submitted by the representative in November 2016 that was prepared after VA sent him a complete copy of the Veteran's claims file pursuant to a Freedom of Information Act request.  Thus, it appears the March 2016 argument erroneously referenced documents that are not related to the Veteran's claim, and further development to obtain these documents is unnecessary.

There has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In December 2009, the Board remanded this matter so the AOJ could provide an examination and assist the Veteran with procurement of outstanding treatment records.  As previously noted, VA provided an adequate examination in February 2011.  The AOJ also assisted the Veteran with the procurement of outstanding treatment records as directed.  In August 2013, the Board remanded this matter so the AOJ could assist the Veteran with the procurement of newly identified private treatment records, specifically records related to his 2010 back surgery.  As outlined above, the AOJ made reasonable efforts to assist with the procurement of these records, but the Veteran failed to provide the necessary release after two requests by the AOJ.  The Board finds this constitutes substantial compliance with the prior directives with regard to outstanding records related to the Veteran's 2010 back surgery.  The AOJ associated the most recent VA treatment records with the claims file prior to recertification to the Board.  Therefore, all the development actions outlined in the Board's prior remand directives have been completed.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, a February 2011 VA examination report and treatment records show the Veteran has multilevel degenerative disc disease in the thoracolumbar spine; lower lumbar spondylosis; degenerative spondylolisthesis at the L4 through L5 vertebrae; and degenerative lumbar stenosis at the L4 through L5 vertebrae, status post laminectomy and non-instrumented fusion.  Thus, the current disability requirement has been met with respect to the service connection claim on appeal.

The Veteran asserts his current low back disability is the result of a lifting injury during his period of active service from June 1959 to July 1959.  He has reported that he and three other service members were required to lift a heavy crate that should have been lifted by a forklift.  During the lift, two of the service members stopped lifting, placing the burden of the weight of the crate on the Veteran and one of the other service members.  The Veteran explained he and the other service member who continued to try to lift the crate were injured and went to sick call after the incident, where he was diagnosed as having a back sprain.  There is no entry in service treatment records to confirm this report.  The Veteran has reported experiencing back pain since the in-service injury.  In February 2005, the Veteran submitted three lay statements from friends and family members corroborating his reports of back pain since service.

In February 2011, a VA examiner determined the Veteran's current low back disability is less likely than not the result of the reported in-service injury.  The February 2011 VA examiner explained the Veteran's current low back disability is the type of condition that took "multiple, multiple years to develop" and is therefore not the type of disability that develops from an isolated injury such as the in-service injury reported by the Veteran.  The February 2011 VA examiner further explained the Veteran's current low back disability is more likely related to the Veteran's years of post-service obesity and chronic tobacco use, even in light of his reports of pain since the in-service injury.  As previously noted, the Board finds this opinion probative with respect to the Veteran's claim because the examiner considered an accurate factual history of the claimed disability and provided an adequate rationale to support his opinion that the disability is not the result of a disease or injury in service.  See Stefl, 21 Vet. App. at 123.

The Board acknowledges the record includes a short note from a private physician, W.J.M., M.D., that indicates the reported in-service injury is a significant contributing factor to the Veteran's present low back disability; however, the Board finds this opinion to be of limited probative value because it is conclusory in nature and does not contain a supporting rationale or even identify the current disability.  There is no other evidence that links the Veteran's current low back disability to the reported in-service injury other than the Veteran's lay assertions, which are insufficient to establish a nexus in this case given the nature of the claimed disability.  Conditions such as multilevel degenerative disc disease in the thoracolumbar spine; lower lumbar spondylosis; degenerative spondylolisthesis at the L4 through L5 vertebrae; and degenerative lumbar stenosis at the L4 through L5 vertebrae, status post laminectomy and non-instrumented fusion, are not within the bounds of lay observation.  These conditions require medical expertise and imaging studies for diagnosis and are not comparable to more readily observed conditions.

In so much as the Veteran current low back disability constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309, the Board finds the presumptive provisions of 38 C.F.R. § 3.307(a)(3) relating to chronic diseases are not for application because the evidence does not establish arthritis manifest within one year of the Veteran's separation from service.  The earliest confirmation of arthritis in this case is noted in private treatment records from 2000, more than forty years after the Veteran's separation from service.  If a chronic disease is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran is arguing continual symptoms of back pain since service, the Board finds such testimony as to continuity of symptomatology is outweighed by the probative value of the VA medical opinion.  The Board finds the VA medical opinion of record to be more probative as to nexus given the examiner's cogent rationale that a single injury of the type described by the Veteran would not result in the type of spine disability the Veteran currently has and that the current disability is likely to be due to the Veteran's post-service obesity and tobacco use.

Ultimately, the preponderance of evidence is against a finding the Veteran's current low back disability is the result of an in-service injury or disease.  The Board finds the February 2011 VA opinion is the most probative evidence with respect to the Veteran's claim.  The Veteran's lay assertions regarding pain are insufficient to establish a nexus in this case because his current low back disability requires medical expertise and imaging studies for diagnosis.  The only medical evidence that suggests there may be a link between the current low back disability and service is a conclusory opinion without rationale.  As the probative value of this evidence is limited, the evidence in this case is not in equipoise.  


The rationale provided by the February 2010 VA examiner simply outweighs the other evidence of record.  Thus, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim for service connection for a low back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


